           Case 4:17-cr-00111-JM Document 663 Filed 10/12/18 Page 1 of 1




                  U.S.A. v. Rachel Moore 4:17-00111 (24)
                  Joe R. Perry    to: clerksoffice                            10/12/2018 03:04 PM
                  Please respond to "Joe R. Perry"
History:              This message has been forwarded.
   1 attachment


Moore, Rachel - redacted docket sheet.pdf




Tammy

Here is Exhibit A to the Objection to Presentence Report (Doc. 662) we discussed.

Thank you for your help and have a good weekend.

Joe

Joe R. Perry
Daggett & Perry, PLLC
P.O. Box 389
Marianna, AR 72360
870‐295‐3434 Ext. 20
870‐295‐3445 Fax
